Exhibit 10.28
THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT — TERMS AND CONDITIONS
EXECUTIVE COMMITTEE (AUSTRIA)

1.   Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in your Award Notice (which forms part of this Agreement) as of the
Grant Date specified in your Award Notice, related to shares of the Company’s
common stock (“Shares”), such grant contingent upon your acceptance of these
terms and conditions and subject to the restrictions set forth in this Agreement
and the Plan. The terms of the Plan are hereby incorporated in this Agreement by
this reference and made a part hereof. Capitalized terms not defined herein
shall have the same definitions as set forth in the Plan.

2.   Each Unit shall provide for the issuance and transfer to Executive of one
Share upon lapse of the restrictions set forth in paragraph 3 below. Upon
issuance and transfer of Shares to the Executive following the Restricted Period
(as defined herein), Executive shall have all rights incident to ownership of
such Shares, including but not limited to voting rights and the right to receive
dividends.

3.   Subject to other provisions of this Agreement and the terms of the Plan, on
the third anniversary of the Grant Date, all restrictions on the Units shall
lapse and the Shares subject to the Units shall be issued and transferred to
Executive. Effective on and after such date, subject to applicable local laws
and Company policies, Executive may hold, assign, pledge, sell, or transfer the
Shares in Executive’s discretion. The three year period in which the Units may
be forfeited by the Executive is defined as the “Restricted Period.”
Notwithstanding the foregoing provisions in this paragraph 3, you will forfeit
all rights to the Units unless you accept these Terms and Conditions either
through on-line electronic acceptance (if permitted by the Company) or by
signing and returning to the Company a copy of these Terms and Conditions prior
to the third anniversary of the Grant Date. Signed copies of these Terms and
Conditions should be sent to the attention of: Western Union Stock Plan
Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado 80112.

    Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company. Any Units
that vest in accordance with paragraphs 3, 7 or 9 will be settled as soon as
administratively practicable after vesting (i.e., upon lapse of the restrictions
on the Units). If at any time the Company determines, in its discretion, that
the listing, registration or qualification of the Shares upon any securities
exchange or under any foreign, state or federal law, or the consent or approval
of any governmental authority is necessary or desirable as a condition to the
issuance and transfer of Shares to the Executive (or his or her estate), such
issuance and transfer will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained.

Executive Committee (Austria)

 



--------------------------------------------------------------------------------



 



4.   Regardless of any action the Company or Executive’s employer takes with
respect to any or all income tax (including federal, state and local taxes),
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax Related Items”), Executive acknowledges that the ultimate
liability for all Tax Related Items legally due by Executive is and remains
Executive’s responsibility and that the Company and/or Executive’s employer
(i) make no representations or undertakings regarding the treatment of any Tax
Related Items in connection with any aspect of the Units, including the grant of
the Units, the vesting of the Units, the conversion of the Units into Shares,
the subsequent sale of any Shares acquired at vesting and the receipt of any
dividends or dividend equivalents; and (ii) do not commit to structure the terms
of the grant or any aspect of the Units to reduce or eliminate Executive’s
liability for Tax Related Items.

    Prior to the issuance and transfer of Shares upon vesting of the Units,
Executive shall pay, or make adequate arrangements satisfactory to the Company
or to Executive’s employer (in their sole discretion) to satisfy all withholding
and payment on account obligations of the Company and/or Executive’s employer.
In this regard, Executive authorizes the Company or Executive’s employer to
withhold all applicable Tax Related Items legally payable by Executive from
Executive’s wages or other cash compensation payable to Executive by the Company
or Executive’s employer. Alternatively, or in addition, if permissible under
local law, the Executive may elect to satisfy his obligations with respect to
all applicable Tax Related Items by any of the following means: (1) making a
cash payment to the Company or Executive’s employer, (2) authorizing the Company
to sell Shares to be issued on vesting of the Units to satisfy such obligation,
or (3) authorizing the Company to withhold whole shares of common stock which
would otherwise be delivered having an aggregate Fair Market Value, determined
as of the Tax Date, equal to the amount necessary to satisfy any such
obligation. Shares of common stock withheld may not have an aggregate Fair
Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Executive shall pay to the Company or to Executive’s
employer any amount of Tax Related Items that the Company or Executive’s
employer may be required to withhold as a result of Executive’s receipt of the
Units, the vesting of the Units, or the conversion of the vested Units to Shares
that cannot be satisfied by the means previously described. The Company may
refuse to deliver Shares to the Executive if Executive fails to comply with
Executive’s obligations in connection with the Tax Related Items as described
herein.

5.   The Units may not be sold, assigned, transferred, pledged, or otherwise
disposed of, except by will or the laws of descent and distribution, while
subject to restrictions. If Executive or anyone claiming under or through
Executive attempts to make any such sale, transfer, assignment, pledge or other
disposition of Units in violation of this paragraph 5, such attempted violation
shall be null, void, and without effect.

6.   Executive shall forfeit Executive’s right to any unvested Units (and any
associated dividend equivalents) if Executive’s continuous employment with the
Company or a Subsidiary or Affiliate terminates for any reason during the
Restricted Period (except solely by reason of a period of Related Employment or
as set forth in paragraphs 7 and 9).

7.   Except to the extent paragraph 9 applies, if Executive’s employment with
the Company or a

Executive Committee (Austria)

 



--------------------------------------------------------------------------------



 



    Subsidiary or Affiliate is terminated involuntarily and without Cause and on
the date of such termination Executive is an eligible participant in the
Severance/Change in Control Policy applicable to members of the Company’s
Executive Committee, any then-restricted Units shall vest on a prorated basis
effective on Executive’s termination date. Such prorated vesting shall be
calculated by multiplying the number of Units by a fraction, the numerator of
which is the number of days that have elapsed between the Grant Date and
Executive’s termination date and the denominator of which is the number of days
between the Grant Date and the third anniversary of the Grant Date. If Executive
dies or incurs a Disability during a period of continuous employment with the
Company or a Subsidiary or Affiliate during the Restricted Period, Executive
shall immediately vest, as of the date of such termination of employment, in any
then-unvested Units. Executive shall not vest in any unvested Units by reason of
Retirement.   8.   Prior to the issuance and transfer of Shares upon vesting,
Executive will be credited with amounts equal to the regular cash dividends that
would be payable to Executive if Executive had been transferred such Shares,
which amounts shall accrue during the Restricted Period and be paid in cash upon
lapse of the Restricted Period; provided, however, that if the Company adopts a
shareholder-wide dividend reinvestment program during the Restricted Period, the
Committee may direct that Executive be credited with additional Restricted Stock
Units equal to the dividends that would be payable with respect to the Shares on
or after the date of adoption of such program if Executive had been transferred
such Shares and which shall be subject to the same terms as this Agreement, with
the increase in the number of Restricted Stock Units equal to the number of
Shares that could be purchased with the dividends based on the value of the
Shares at the time such dividends are paid (in lieu of crediting Executive with
any fractional Units, the Committee may direct that amounts equal to the fair
market value of any such fractional Units accrue during the restricted period
and be paid in cash upon lapse of the restrictions). This Paragraph 8 will not
apply with respect to record dates for dividends occurring prior to the Grant
Date or after the Restricted Period has lapsed. During the Restricted Period,
Executive (and any person succeeding to Executive’s rights pursuant to the Plan)
will not be a shareholder of record of the Shares underlying the Units and will
have no voting or other shareholder rights with respect to such Shares.   9.  
If Executive is eligible to participate in the Severance/Change in Control
Policy applicable to members of the Company’s Executive Committee at the time of
a Change in Control and Executive’s employment with the Company, a Subsidiary or
an Affiliate terminates for an eligible reason under such policy during the
24-month period commencing on the effective date of the Change in Control, then
any remaining restrictions applicable to the Units shall immediately lapse
effective on the date of Executive’s termination.   10.   The terms of this
Agreement may be amended from time to time by the Committee in its sole
discretion in any manner that it deems appropriate; provided, however, that no
such amendment shall adversely affect in a material manner any right of
Executive under this Agreement without Executive’s written consent.

Executive Committee (Austria)

 



--------------------------------------------------------------------------------



 



11.   Any action taken or decision made by the Company, the Board, or the
Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding on Executive and all persons claiming
under or through Executive. By accepting this grant of Units or other benefit
under the Plan, Executive and each person claiming under or through Executive
shall be conclusively deemed to have indicated acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.

12.   In accepting the award of Units, Executive acknowledges that (i) the Plan
is established voluntarily by the Company, it is discretionary in nature and may
be modified, amended, suspended or terminated by the Company at any time, as
provided in the Plan; (ii) the award of Units is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Units, or benefits in lieu of Units even if Units have been awarded repeatedly
in the past; (iii) all decisions with respect to future awards, if any, will be
at the sole discretion of the Company; (iv) Executive’s participation in the
Plan is voluntary; (v) the award of Units is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or to Executive’s employer, and the Units are outside the scope of
Executive’s employment contract, if any; (vi) the Units are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (vii) neither the award of the Units nor any provision of
this Agreement, the Plan or the policies adopted pursuant to the Plan confer
upon Executive any right with respect to employment or continuation of current
employment, and in the event that Executive is not an employee of the Company or
any Subsidiary or Affiliate, the Units shall not be interpreted to form an
employment contract or relationship with the Company or any Subsidiary or
Affiliate; (viii) this grant of the Units does not establish or imply an
employment relationship between Executive and the Company; (ix) the future value
of the underlying Shares is unknown and cannot be predicted with certainty,
(x) if Executive receives Shares, the value of such Shares acquired upon vesting
of the Units may increase or decrease in value; (xi) no claim or entitlement to
compensation or damages arises from termination of the Units, and no claim or
entitlement to compensation or damages shall arise from any diminution in value
of the Units or Shares received upon the vesting of the Units resulting from
termination of the Executive’s employment by the Company or the Executive’s
employer (for any reason whatsoever and whether or not in breach of local labor
laws) and Executive irrevocably releases the Company and Executive’s employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, Executive shall be deemed irrevocably to have waived his
or her entitlement to pursue such claim; and (xii) in the event of involuntary
termination of Executive’s employment (whether or not in breach of local labor
laws), Executive’s right to receive the Units and vest under the Plan, if any,
will terminate effective as of the date that Executive is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws),

Executive Committee (Austria)

 



--------------------------------------------------------------------------------



 



    Executive’s right to receive Shares pursuant to the Units after termination
of employment, if any, will be measured by the date of termination of
Executive’s active employment and will not be extended by a notice period
mandated under local law; the Committee shall have the exclusive discretion to
determine when the Executive is no longer actively employed for purposes of the
award of the Units.   13.   The validity, construction, interpretation,
administration and effect of these Terms and Conditions and the Plan and rights
relating to the Plan and to this Agreement, shall be governed by the substantive
laws, but not the choice of law rules, of the State of Delaware.   14.   You
hereby explicitly and unambiguously consent to the collection, use and transfer,
in electronic or other form, of your personal data as described in this
Agreement by and among, as applicable, your employer, the Company and the
Company’s Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.       You understand
that your employer and/or the Company hold certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, and details of all equity awards to you under the Plan, for the purpose
of implementing, administering and managing the Plan (“Data”). You understand
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country, or elsewhere, and that the recipient’s country
may have different data privacy laws and protection than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Shares received upon vesting of
the Units may be deposited. You understand that Data will be held only as long
as is necessary to implement, administer and manage your participation in the
Plan. You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data, or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to receive a transfer of Shares following the expiration of the
Restricted Period. For more information on the consequences of your refusal to
consent or withdrawal of consent, you understand that you may contact your local
human resources representative.

Executive Committee (Austria)

 



--------------------------------------------------------------------------------



 



15.   The Company may, in its sole discretion, decide to deliver any documents
related to the Units awarded under the Plan or future Units that may be awarded
under the Plan by electronic means or request Executive’s consent to participate
in the Plan by electronic means. Executive hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

16.   If one or more provisions of this Agreement shall be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and the invalid, illegal or unenforceable provisions shall be deemed null and
void; however, to the extent permissible by law, any provisions which could be
deemed null and void shall first be construed, interpreted or revised
retroactively to permit this Agreement to be construed as to foster the intent
of this Agreement and the Plan.

17.   If Executive has received this Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version differs from the English version, the English version will control.

18.   Executive should be aware that Executive may be entitled to revoke this
Agreement and Executive’s acceptance of the grant of the Units pursuant to the
Austrian Consumer Protection Act under the following conditions: (a) if
Executive signs this Agreement outside of the business premises of Executive’s
employer, Executive may be entitled to revoke the Agreement provided the
revocation is made within one week of Executive’s acceptance; or (b) if
circumstances relevant to Executive’s decision to enter into the Agreement, as
presented by the Company, either do not materialize or materialize to a
significantly reduced extent, through no fault of Executive’s, Executive may be
entitled to revoke the Agreement. This revocation must be made within one week
of the time that it is foreseeable that the circumstances mentioned above do not
materialize or materialize at a significantly reduced extent. If Executive
revokes under sections (a) or (b) listed above, the revocation must be in
written form to be valid. It is sufficient if Executive returns this Agreement
to the Company or the Company’s representative with language which can be
understood as Executive’s refusal to conclude or honor this Agreement.

19.   Notwithstanding any other provision of the Plan or this Agreement, except
as otherwise provided in the case of Executive’s termination of employment due
to death, Disability or for an eligible reason under the Severance/Change in
Control Policy applicable to members of the Company’s Executive Committee during
the 24-month period commencing on the effective date of a Change in Control, in
order for the restrictions on the Units to lapse the Company must achieve as a
Performance Measure not less than $         of operating income during the
fiscal year ending December 31, 2010, as determined by the Committee based on
the Company’s 2010 annual financial statements.

Executive Committee (Austria)

 



--------------------------------------------------------------------------------



 



20.   Executive acknowledges that Executive has read the Company’s Clawback
Policy. In consideration of the grant of the Units, Executive agrees to abide by
the Company’s Clawback Policy and any determinations of the Board pursuant to
the Clawback Policy. Without limiting the foregoing, and notwithstanding any
provision of this Agreement to the contrary, if the Board determines that any
Incentive Compensation (as defined in the Company’s Clawback Policy) received by
or paid to Executive resulted from any financial result or performance metric
that was impacted by Executive’s misconduct or fraud and that compensation
should be recovered from Executive (such amount being recovered, the “Clawbacked
Compensation”), then upon such determination, the Board may recover such
Clawbacked Compensation by (a) cancelling all or any portion of the unvested
Units (the “Clawbacked Portion”) and, in such case, the Clawbacked Portion of
the unvested Units shall automatically and without further action of the Company
be cancelled, (b) requiring Executive to deliver to the Company shares of Common
Stock acquired upon the vesting of the Units (to the extent held by Executive),
(c) requiring Executive to repay to the Company any net proceeds resulting from
the sale of shares of Common Stock acquired upon the vesting of the Units or
(d) any combination of the remedies set forth in clauses (a), (b) or (c). The
foregoing remedies are in addition to and separate from any other relief
available to the Company due to Executive’s misconduct or fraud. Any
determination by the Board with respect to the foregoing shall be final,
conclusive and binding upon Executive and all persons claiming through
Executive.

On Behalf of The Western Union Company

         
By:
       
 
 
 
   
Title:
       
 
 
 
   

I accept the Grant of Units under the terms and conditions set forth in this
Agreement.

         
By:
   
 
   
 
  Hikmet Ersek    

Executive Committee (Austria)

 